Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 1 of 7 Page ID #:1523
Drone Racing League - Wikipedia                                                 Page 1 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 2 of 7 Page ID #:1524




 Drone Racing League
    This is an old revision of this page, as edited by
    2605:e000:2492:5d00:9d04:59fb:12af:aa63 (talk) at 18:36, 27 January 2018. The present
    address (URL) is a permanent link to this revision, which may differ significantly from
    the current revision.
 The Drone Racing League (DRL) is a professional drone racing
                                                                                  Drone Racing League
 league based in the United States.[1] Pilots race first-person view drones
 through three-dimensional courses at speeds above 80 MPH.[2]

 Founded in 2015 and launched publicly in January 2016, the league’s
 inaugural season featured five races across the United States and was        Sport                   Drone racing
                                                                  [3]
 broadcast on ESPN, Sky Sports and ProSiebenSat.1 in Germany. DRL’s           Category                Air sports
 2017 broadcast season began in June.
                                                                              Abbreviation            DRL
 News publication Quartz described DRL as feeling "like pod-racing from       Founded                 2015
 Stars Wars" with "hopes [of becoming] the Formula 1, NASCAR and                         Official website
 MotoGP of drone racing."[4]
                                                                                  www.thedroneracingleague.com
                                                                              (http://www.thedroneracingleague.com)




  Contents
  History
  Season One
  Season Two
  Drones
      Racer2
      Racer3
      RacerX
  Format and Broadcast
  DRL Simulator
  Recognition
  See also
  References



 History




https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                               11/19/2018
Drone Racing League - Wikipedia                                                 Page 2 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 3 of 7 Page ID #:1525

 The Drone Racing League was founded by Nicholas Horbaczewski, who previously served as the Chief Revenue Officer
 at Tough Mudder, Dan Kanes who wrote and created the original concept, and Justice Laub who had done business
 and marketing development.[5]

 Horbaczewski first heard of the concept of Drone Racing League in January 2015 from Dan Kanes, who had begun
 writing a detailed pitch deck for the league in early 2014, and Justice Laub who Dan had partnered with for continued
 development of his original concept.[6]

 Horbaczewski partnered with Ryan Gury, who designed and built the league's drones and serves as its director of
 product. [7][8] Early investors included Miami Dolphins owner Stephen Ross.[9][10]

 The league received $12mm in Series A funding, led by RSE Ventures and Lux Capital. MGM Television also invested
 directly in DRL as part of the deal to develop TV programs and other content tied to racing events and pilots.
 Additional investors include CAA Ventures, Hearst Ventures and Strauss Zelnick.[3]

 In 2017, the league closed an additional $20mm of Series B investing funding, expanding stakeholders to include
 WWE, Allianz, Sky and Liberty Media. It also added investor CRCM Ventures, supporting an expansion into China.[11]


 Season One
 DRL launched its first season in January 2016. The league hosted five professional races in its inaugural season.[11]
 Races took place across the country at venues such as the Miami Dolphins NFL HardRock Stadium, the abandoned
 Hawthorne Mall in Los Angeles, a laboratory in New York, a paper mill in Hamilton, Ohio and an auto plant in Detroit.
 [12]



 Sponsors of the Drone Racing League in 2016 included Toy State and Bud Light.[13]

 In its first season DRL was broadcast in over 40 countries, on SkySports, ESPN and ProsiebenSat.1, and over 75
 million fans tuned in to watch DRL races and content, either online or on TV.[14]

 Jordan “Jet” Temkin from Fort Collins, Colorado won the inaugural Championship, earning a $100,000 contract to
 become the first professional drone pilot.[15] Jet’s victory earned him an automatic place in DRL’s 2017 season.


 Season Two
 The league’s 2017 television season kicked off on June 20 on ESPN and was broadcast in more than 75 countries with
 additional broadcast partners including Sky Sports, ProSiebenSat.1, Disney XD and OSN.[11] The 2017 season included
 16 hours of DRL original content.[16]

 Races in 2017 took place at the Miami Dolphins NFL Sunlife Stadium, an emergency response and disaster training
 center in Atlanta, a float storage warehouse in New Orleans, a paper mill in Boston, an abandoned motorcycle factory
 in Munich and in London’s iconic Alexandra Palace.[17]

 Defending champion Jet beat out fellow pilot Gab707 in the last heat of the final, claiming the title of the world’s
 fastest drone racer for a second year in a row.[18]




https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                                 11/19/2018
Drone Racing League - Wikipedia                                                 Page 3 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 4 of 7 Page ID #:1526

 Sponsors of the 2017 season included title sponsor Allianz, Toy State, Amazon Prime Video, Swatch, FORTO Coffee
 Shots and the U.S. Air Force.[17]


 Drones
 According to DRL Founder & CEO Nick Horbaczewski, DRL “develop[s] all of our drones in-house”[19] in order to
 “create a level playing field”[16] for races. For Horbaczewski, “it was important to make sure that when you saw a pilot
 win a race, you knew that was the best pilot, not necessarily the person flying a faster drone.[19]

 The league builds the drones used in races from scratch for each pilot to use, eliminating the need for pilots to build
 and supply their own [19].

 Since its launch DRL pilots have flown two types of drones: the Racer2 in 2016 and the Racer3 in 2017.



 Racer2
 In 2016 DRL traveled with a fleet of 100 Racer2 drones to its races. The Racer2 had two or three minutes of battery life,
 topping out at 80 MPH. The drone weighed slightly heavier than a normal racer drone due to the LED lights covering
 each craft, needed for visibility and pilot identification.[20]

 Racer2 drones also had exposed electronics that made than more susceptible to damage from crashes.[21]



 Racer3
 In 2017 DRL introduced the Racer3, its new drone for the 2017 season. The Racer3 is more powerful and agile than its
 predecessor and can accelerate from 0 to 80 MPH in less than a second and fly as high as 6-8 kilometers.[22]

 The Racer3 has 16 pounds of thrust which allows it to lift 16 pounds with a top speed of around 85 MPH.[23]

 Unlike the Racer2, the Racer3 has a hard shell or canopy to protect it from crashes.[21]

 Although the Racer3 is not for sale, DRL has partnered with Toy State to create a toy quadcopter that will be available
 for purchase in stores later this year.[23]



 RacerX
 In July 2017, Ryan Gury, DRL’s Director of Product, and his team of drone engineers designed and hand built the DRL
 RacerX, setting the Guinness World Record for the Fastest Ground Speed by a Battery-powered Remote-controlled
 Quadcopter. Weighing less than two pounds, the RacerX hit a top speed of 179.6 miles per hour, the official record-
 breaking speed was recorded as 163.5 miles per hour.

 Earlier prototypes of the RacerX burst into flames when hitting its peak acceleration due to the amount of power it
 used.[24]


 Format and Broadcast



https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                                  11/19/2018
Drone Racing League - Wikipedia                                                 Page 4 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 5 of 7 Page ID #:1527

 DRL enlists elite drone pilots from around the globe to compete on original courses. With multiple heats per event,
 pilots are awarded points based on their placement in each heat and the pilot with the most points at the end wins the
 race.[25]

 The 2017 season featured four regular season races, one playoff and the finale.

 DRL films all of its races for a broadcast audience. In order to capture racing quadcopters that fly almost 90 MPH, DRL
 designs and manages the entire drone racing and broadcast ecosystem for its events, including the timing and length of
 races.[26]

 The DRL broadcast team uses 50 to 60 cameras per event and the drone itself has two cameras: an SD low latency
 analogue HS1177 600TVL for pilot navigation and a GoPro Session 5 for post-production, both of which operate
 automatically with no remote controls.[26]

 Ryan Gury, DRL’s Director of Product, built a proprietary radio system and LED rigs, which make the drones easier to
 follow. As described by Wired, the LED rigs also “lend a Tron-like aesthetic to the races.”[27]

 The races are not broadcast live; they are post-produced for television.[26]


 DRL Simulator
 DRL launched the DRL Simulator, downloadable on Steam, that allows potential pilots to practice and fly the actual
 DRL race courses to test their skills.[28] Pilots who did well in the simulations were invited to compete in the 2017 Bud
 Light DRL Tryouts in New York City. The winner of the contest earned a spot in the 2017 DRL season. The 2017 tryout
 winner, Jawz, was awarded a $75,000 professional contract to compete.


 Recognition
  ◾ In its first season, Fast Company named DRL as one of its Most Innovative Companies and the third Most
    Innovative Sports Company in 2017, ranking it along the likes of Amazon, Google and Apple.[29]
  ◾ Listed by Ad Age as the 2017 “Startup to Watch.”[30]
  ◾ Named 2017’s most innovative sports production by Cynopsis Sports Media.[31]


 See also
  ◾ Drone Racing
  ◾ Drones
  ◾ First-person view (radio control)
  ◾ Radio-controlled aircraft


 References
  1. Fitzpatrick, Alex; Raab, Josh. "The Drone Racing League Is Building an Insane New
     Sport" (http://time.com/4196142/drone-racing-league). TIME.
  2. "This NYC Startup Raised $20M to Feature This Sport To the Masses" (http://www.alleywatch.com/2017/07/nyc-
     startup-raised-20m-feature-sport-masses). AlleyWatch.




https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                                 11/19/2018
Drone Racing League - Wikipedia                                                 Page 5 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 6 of 7 Page ID #:1528

  3. Terry, Joshua. "Drone Racing League Sets TV Pacts with MGM and
     ESPN" (https://variety.com/2016/tv/news/drone-racing-league-tv-mgm-mark-burnett-1201860626). Variety.
  4. Murphy, Mike. "There's now a drone racing league that feels like pod racing from Star
     Wars" (https://qz.com/602230/theres-now-a-drone-racing-league-that-feels-like-pod-racing-from-star-wars/).
     Quartz.
  5. Flamm, Matthew. "Nicholas Horbaczewski, 36" (http://www.crainsnewyork.com/40under40/2017/Horbaczewski).
     Crain's New York.
  6. Graham, Scott. "Drone Racing League Was our Idea, Tech Enthusiasts
     Say" (https://www.law.com/corpcounsel/sites/therecorder/2017/10/02/drone-racing-league-was-our-idea-tech-
     enthusiasts-say/). Law.com.
  7. Koebler, Jason. "The Drone Racing League Wants to Be to Drones What the WWE Is to
     Wrestling" (https://motherboard.vice.com/en_us/article/aekgba/the-drone-racing-league-wants-to-be-to-drones-
     what-the-wwe-is-to-wrestling). Motherboard. VICE. Retrieved 2 October 2017.
  8. Roberts, Hannah. "How an entrepreneur turned amateur drone racing into a pro sporting
     league" (http://www.businessinsider.com/drone-racing-league-founder-nick-horbaczewski-2017-2). Business
     Insider.
  9. Rovell, Darren. "Dolphins' Stephen Ross putting $1M behind Drone Racing
     League" (http://www.espn.com/nfl/story/_/id/13421113/miami-dolphins-owner-stephen-ross-investing-1-million-
     drone-racing-league). ESPN. Retrieved 2 October 2017.
 10. "Why Dolphins owner bet $1M on drone racing" (http://www.espn.com/espn/story/_/id/13431957/proponents-see-
     huge-potential-drone-racing-league).
 11. Spangler, Todd. "Drone Racing League Raises $20 Million From Sky, Liberty Media,
     WWE" (https://variety.com/2017/digital/news/drone-racing-league-funding-sky-liberty-media-wwe-1202462343).
     Variety.
 12. Victor, Daniel. "Drone Racing Becomes ESPN's Newest Televised
     Sport" (https://www.nytimes.com/2016/09/15/sports/drone-racing-espn-sky.html). NY Times.
 13. Heitner, Darren. "SportsMoney #NewTech NOV 10, 2016 @ 10:29 AM 4,624 Your Ultimate Guide to Buying
     Bitcoin Bud Light Becomes Drone Racing League's First Major
     Sponsor" (https://www.forbes.com/sites/darrenheitner/2016/11/10/bud-light-becomes-drone-racing-leagues-first-
     major-sponsor/#1b993f995ecd). Forbes.
 14. Tepper, Fitz. "Drone Racing League raises a $20M Series B ahead of its 2nd
     season" (https://techcrunch.com/2017/06/12/drone-racing-league-raises-a-20m-series-b-ahead-of-its-2nd-
     season). Tech Crunch.
 15. Fischer, Mary Clare. "Yes, Drone Racing Is A Thing" (http://waww.5280.com/2017/05/how-to-make-six-figures-
     racing-drones). 5280.com.
 16. Vincent, James. "LIFTOFF Inside the $20 million plan to take drone racing
     mainstream" (https://www.theverge.com/2017/6/20/15839700/drone-racing-drl-world-championship-london-sport).
     The Verge.
 17. Murison, Malek. "2017 Drone Racing League Season Starts Tonight" (https://dronelife.com/2017/06/20/2017-
     drone-racing-league). dronelife.
 18. "Colorado Man Named World's Fastest Drone Racer 2nd Year In A
     Row" (http://denver.cbslocal.com/2017/08/20/jet-jordan-temkin-drone-racing). CBS Denver.
 19. Wade, Andrew. "Drone racing lights up motorsport" (https://www.theengineer.co.uk/drone-racing-lights-up-
     motorsport). The Engineer.
 20. Moynihan, Tim. "THE INSANE, 80 MPH DRONE RACING LEAGUE LAUNCHES WITH WRECKS
     APLENTY" (https://www.wired.com/2016/02/video-the-drone-racing-league-officially-launches). Wired.




https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                             11/19/2018
Drone Racing League - Wikipedia                                                 Page 6 of 6
    Case 2:17-cv-06210-JAK-KS Document 90-1 Filed 11/19/18 Page 7 of 7 Page ID #:1529

 21. Tepper, Fitz. "Drone Racing League's new drone will go 0-80 MPH in under a
     second" (https://techcrunch.com/2017/04/06/drone-racing-leagues-new-drone-will-go-0-80-mph-in-under-a-
     second). Tech Crunch.
 22. Darcy, Kieran. "DRL's next-gen Racer3 drone combines speed,
     performance" (http://www.espn.com/espn/story/_/id/19100909/drone-racing-league-introduces-next-generation-
     racing-drone). ESPN.
 23. Trew, James. "ESPN's Drone Racing League returns with faster, bigger
     races" (https://www.engadget.com/2017/04/06/espn-drone-racing-league-racer3). engadget.
 24. Marie Segarra, Lisa. "This Racing Drone Just Set a Guinness World Speed
     Record" (http://fortune.com/2017/07/14/fastest-drone-guinness-world-record). Fortune.
 25. "Drone Racing League announces 2016 circuit opening" (https://www.si.com/more-sports/2016/01/26/drone-
     racing-league-announces-2016-circuit). Sports Illustrated.
 26. Pennington, Adrian. "Drone racing ready to go live" (http://www.svgeurope.org/blog/headlines/drone-racing-ready-
     to-go-live). Sports Video Group Europe.
 27. Franklin-Wallis, Oliver. "Drone racing is set to become the world's next big
     sport" (https://www.wired.co.uk/article/drone-racing-league-sports). Wired.
 28. Alamares, Mark. "Catch the Buzz: Drone Racing Is the Next Frontier for
     Sports" (http://www.streamingmedia.com/Articles/Editorial/Featured-Articles/Catch-the-Buzz-Drone-Racing-Is-the-
     Next-Frontier-for-Sports-119718.aspx). Streamingmedia.com.
 29. "Why Drone Racing League Is One Of The Most Innovative Companies Of
     2017" (https://www.fastcompany.com/3067496/why-drone-racing-league-is-one-of-the-most-innovative-
     companies-of). Fast Company.
 30. "Ad Age A-List & Creativity Awards" (http://adage.com/article/agency-news/finalists-ad-age-s-creativity-
     awards/307928/). Ad Age.
 31. "Cynopsis Sports Media Awards" (http://www.cynopsis.com/event/2017-cynopsis-sports-media-awards-results/).
     Cynopsis Media.




 Retrieved from "https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901"


 This version of the page has been revised. Besides normal editing, the reason for revision may have been that this
 version contains factual inaccuracies, vandalism, or material not compatible with the
 Creative Commons Attribution-ShareAlike License.




https://en.wikipedia.org/w/index.php?title=Drone_Racing_League&oldid=822655901                                  11/19/2018
